Exhibit 10.13 (c)

 

[NBC Letterhead]

 

February 1, 2005

 

Young Broadcasting, Inc. (as Licensee)

Davenport, Iowa

 

Re:  KWQC-TV, Davenport, Iowa

 

Reference is made to the Affiliation Agreement, dated February 3, 1995, between
Broad Street Television L.P. (as predecessor-in-interest to Licensee) and NBC
(the “Affiliation Agreement”) and the notice of cancellation, dated
September 17, 2003, of the KWQC-TV Affiliation Agreement.

 

NBC will agree to extend the term of the Affiliation Agreement through February
28, 2005, while a new agreement is negotiated; provided that NBC shall have no
obligation to pay Licensee or Station any amount of money in connection with the
Station’s affiliation (such as compensation or contractual promotion
reimbursement) as of the date hereof.  The parties agree that in the event a new
affiliation agreement is signed on or prior to February 28, 2005, such new
agreement will supercede the Affiliation Agreement as of November 1, 2004.

 

If you are in agreement with the above, please indicate your acceptance by
signing in the space provided below, and return two original to us.

 

Very truly yours,

 

NBC Universal, Inc.

 

By:

/s/    John Damiano

 

 

John Damiano

 

Executive Vice President, Affiliate Relations

 

ACCEPTED AND AGREED:

 

YOUNG BROADCASTING, INC.

 

By:

/s/   Deborah A. McDermott

 

 

Name: Deborah A. McDermott

 

Title: President

 

--------------------------------------------------------------------------------


 

 

[NBC Letterhead]

 

December 21, 2004

 

Young Broadcasting, Inc. (as Licensee)

Davenport, Iowa

 

Re:  KWQC-TV, Davenport, Iowa

 

Reference is made to the Affiliation Agreement, dated February 3, 1995, between
Broad Street Television L.P. (as predecessor-in-interest to Licensee) and NBC
(the “Affiliation Agreement”) and the notice of cancellation, dated
September 17, 2003, of the KWQC-TV Affiliation Agreement.

 

NBC will agree to extend the term of the Affiliation Agreement through January
31, 2005, while a new agreement is negotiated; provided that NBC shall have no
obligation to pay Licensee or Station any amount of money in connection with the
Station’s affiliation (such as compensation or contractual promotion
reimbursement) as of the date hereof.  The parties agree that in the event a new
affiliation agreement is signed on or prior to January 31, 2005, such new
agreement will supercede the Affiliation Agreement as of November 1, 2004.

 

If you are in agreement with the above, please indicate your acceptance by
signing in the space provided below, and return two original to us.

 

Very truly yours,

 

NBC Universal, Inc.

 

By:

/s/    John Damiano

 

 

John Damiano

 

Executive Vice President, Affiliate Relations

 

ACCEPTED AND AGREED:

 

YOUNG BROADCASTING, INC.

 

By:

/s/   Deborah A. McDermott

 

 

Name: Deborah A. McDermott

 

Title: President

 

--------------------------------------------------------------------------------